Beck, C. J.—
I. This is one of those often recurring cases in which aged and infirm parents, burdened with care of their farms, which, on account of their infirmities, they are incapable of managing, convey them to a son or daughter, or other relative, in consideration of care and support for the remainder of their days. This case, like all the great number that have reached this court, discloses discontent of the parent, and failure to perform his obligations on the part of grantee of plaintiff, resulting in unseemly litigation between mother and son. It would appear that frequency of litigation of this character would warn aged and infirm persons to retain the title and possession of their property, rather than convey it to children or kin to secure support. If contracts of this kind are necessary to secure support for the property-owners, in many cases they had better be made with strangers than with relatives.
II. The plaintiff was a woman sixty-two years of age, and in infirm health. She had lived apart from her husband fifteen years or more, being left in charge of a family of seven children, some of them of tender years. The defendant is one of those children, and at the time of the separation of his parents was about twelve years of age. The plaintiff owned eighty-five acres of land, of the value of about six thousand dollars, and some other property. She conveyed the land to defendant, by a deed in the following language :
“In consideration of future maintenance and care, I, Kezia Patterson (unmarried and single), of Linn county, state of Iowa, hereby sell and convey and forever quitclaim unto Henry S. Patterson, of the county of Linn, and state of Iowa, the following described premises, in the county of Linn, state of Iowa, to wit: The east half of the southeast quarter of section thirty-one (31), in township 84, north., of range 6, west of fifth principal meridian; also that certain part of the west half of the southwest quarter of section 32, in same township and range, lying west of the road running north and south through the same, — containing in all herein *628conveyed eighty-five (85) acres, more or less. The said Kezia Patterson reserves to herself, and for her own use and benefit, during her lifetime only, the right to have, use and occupy all of said land herein conveyed, and all dwelling-houses, barns and stables on said land, and all the rents and profits of the same, to have and hold the said premises unto the said Henry S. Patterson, his heirs and assigns* forever, with all arid singular the appurtenances thereunto belonging, with the reservations above set forth as a lien thereon.
“ Signed this twentieth day of March, A. D. 1888.
“Kezia PattersoN.”
The plaintiff testifies that she was urged by defendant to execute this deed. This defendant denies in his evidence, and testifies that plaintiff first proposed the conveyance made by her. It is not denied that defendant undertook, in consideration of the conveyance, to care for and maintain plaintiff. He moved upon the farm in controversy, and made certain improvements and repairs, which were largely paid for out of the proceeds of the farm. After four or five months, the parties disagreed, and, upon plaintiff’s direction and demand* defendant removed from the premises. Under the contract between the parties, defendant was to care for and maintain plaintiff upon the farm.
III. We conclude from the evidence that defend~ant failed to give plaintiff the care demanded by her age and condition of health, which his contract required. The law will construe the contract to bind defendant to give such care and attention to plaintiff as her age and infirmities demanded for her comfort. She was advanced in age and. in ill health. She required not only physical comforts, but gentleness, indulgence and friendly words of encouragement, which not only filial duties demand that a son should bestow upon a mother, but common humanity demands one human being shall extend to another afflicted as plaintiff was. The defendant, in failing to care for his mother in accord with this requirement of filial duty and of humanity, violated the contract, thus failing to render the very consideration *629of the deed. His withdrawal from plaintiff’s house, where he was under' the contract, as admitted in his answer, to bestow care upon plaintiff, shows his determination to continue in its violation.- This failure to perform the contract which is the consideration of the deed is a sufficient ground to support the decree óf the district court setting it aside. Equity will not permit a party to enjoy the fruits of contract when he deliberately refuses to perform the obligations imposed upon him therein. Other points in the case presented by counsel need not be considered, as we think, on tile ground we have stated, the decree of the district court ought to be aeeirmed.